Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 1 of 10




                     EXHIBIT B
         Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 2 of 10

                                                                                                    CLERK OF STATE COURT
                                                                                                   BARROW COUNTY, GEORGIA
                                                                                                     21-SV-000076
                      IN THE STATE COURT OF BARROW COUNTY                                         ROBERT M. GARDNER JR.
                                                                                                   SEP 16, 2021 02:35 PM
                                STATE OF GEORGIA

    MARIE DORISCAR,                                    )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )    CIVIL ACTION: 21-SV-000076
                                                       )
    BENEFIT TRUCKING, INC.,                            )    JURY TRIAL DEMANDED
    CAROLINA CASUALTY                                  )
    INSURANCE COMPANY, and                             )
    SHAIN FORD,                                        )
                                                       )
                 Defendants.                           )
                                                       )

        DEFENDANTS BENEFIT TRUCKING, INC., CAROLINA CASUALTY
     INSURANCE COMPANY, AND SHAIN FORD’S ANSWER TO PLAINTIFF’S
               COMPLAINT AND DEMAND FOR JURY TRIAL


         COMES NOW Defendants Benefit Trucking, Inc., Carolina Casualty Insurance

Company, 1 and Shain Ford, by and through its counsel of record, and hereby answer

Plaintiff’s Complaint, as follows:

                                             FIRST DEFENSE

         No act or omission on the part of Defendants caused or contributed to the Plaintiff’s

alleged injuries and damages and, therefore, Plaintiff is not entitled to any recovery from

Defendants.




1
 Carolina Casualty Insurance Company appears specially and without submitting itself to the jurisdiction of the
Court and specifically reserves all objections to deficiency of service of process.
        Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 3 of 10




                                   SECOND DEFENSE

       Defendants state that the proximate cause of Plaintiff’s alleged injuries and damages

are unrelated to the subject accident, in whole or in part, and/or may have been due to the

actions, omissions or negligence of a person or persons other than Defendants, for whom

Defendants are in no way liable. Therefore, Plaintiff is not entitled to recover from

Defendants.

                                   THIRD DEFENSE

       Defendants contest the damages and injuries which are being asserted in this action

and demand strict proof thereof.

                                   FOURTH DEFENSE

       Any recovery by Plaintiff should be reduced in proportion to the comparative fault

of Plaintiff and others.

                                    FIFTH DEFENSE

       By the exercise of ordinary care, Plaintiff could have avoided the accident that forms

the basis of her Complaint.

                                    SIXTH DEFENSE

       If Plaintiff suffered or sustained any loss, injury, or damage, any such loss, injury,

or damage was directly and proximately caused and/or contributed to by the acts,

omissions, carelessness, and/or negligence of Plaintiff, thereby completely barring

Plaintiff's recovery herein.




                                            -2-
       Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 4 of 10




                                  SEVENTH DEFENSE

       Carolina Casualty Insurance Company should be dismissed due to insufficient

service of process.

                                   EIGHTH DEFENSE

       Defendants reserve the right to rely upon any of the affirmative or additional

defenses to the claims asserted by Plaintiff to the extent that such defenses are supported

by information developed through discovery or evidence at trial.

                                     NINTH DEFENSE

       Defendants now respond to the specifically delineated portions of Plaintiff’s

Complaint as follows:

                      PARTIES, JURISDICTION, AND VENUE

                                             1.

       Defendants are without sufficient knowledge or information to form a belief as to

the truth of the allegations contained in Paragraph 1 of Plaintiff’s Complaint; as such, these

allegations are denied.

                                             2.

       Defendants admit the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

                                             3.

       Defendants admit the allegations contained in Paragraph 3 of Plaintiff’s Complaint.




                                             -3-
       Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 5 of 10




                                             4.

       Defendants do not contest that the State Court of Barrow County, Georgia has

jurisdiction over Defendant Ford in this matter. Defendants do not contest that the State

Court of Barrow County, Georgia is a proper venue as to Defendant Ford.

                                             5.

       Defendants admit that, on the date of the subject accident, Benefit Trucking, Inc.

was a foreign corporation existing under the laws of the State of Illinois with its principal

place of business in the State of Illinois. Defendants admits that Benefit Trucking, Inc. can

be served in accordance with the laws of the State of Georgia. Defendants do not contest

that the State Court of Barrow County, Georgia has jurisdiction over Benefit Trucking, Inc.

in this matter. Defendants deny all remaining allegations contained in this Paragraph.

                                             6.

       Defendants admit that Plaintiff was traveling on State Route 211 on September 6,

2019. Defendants deny all remaining allegations contained in this Paragraph.

                                             7.

       Defendants admit that Defendant Ford was traveling on State Route 211 at the same

time as Plaintiff. Defendants admit that Defendant Ford made a left turn onto Interstate 85.

Defendants deny all remaining allegations contained in this Paragraph.

                                             8.

       Defendants deny the allegations contained in Paragraph 8 of Plaintiff’s Complaint.




                                            -4-
          Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 6 of 10




                                             9.

       Defendants deny the allegations contained in Paragraph 9 of Plaintiff’s Complaint.

                                            10.

       Defendants deny the allegations contained in Paragraph 10 of Plaintiff’s Complaint.

                                            11.

       Defendants are without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 11 of Plaintiff’s Complaint and, as such, they are

denied.

                                            12.

       Defendants deny that Defendant Ford negligently operated his vehicle. Defendants

deny that they are liable to Plaintiff. Defendants deny all remaining allegations contained

in this Paragraph.

                                            13.

       Defendants admit that Defendant Ford was an independent contractor leased to

Defendant Benefit Trucking, Inc. and was acting within the scope of that lease at the time

of the subject collision. Defendants deny all remaining allegations contained in this

Paragraph.

                                            14.

       Defendants admit the allegations contained in Paragraph 14 of Plaintiff’s

Complaint.




                                            -5-
          Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 7 of 10




                                            15.

       Defendants admit the allegations contained in Paragraph 15 of Plaintiff’s

Complaint.

                                            16.

       Defendants deny the allegations contained in Paragraph 16 of Plaintiff’s Complaint.

                                            17.

       Defendants admit the allegations contained in Paragraph 17 of Plaintiff’s

Complaint.

                                            18.

       Defendants admit the allegations contained in Paragraph 18 of Plaintiff’s

Complaint.

                                            19.

       Defendants deny as stated the allegations contained in Paragraph 19 of Plaintiff’s

Complaint.

                                            20.

       Defendants are without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 20 of Plaintiff’s Complaint and, as such, they are

denied.

                                            21.

       Defendants admit the allegations contained in Paragraph 21 of Plaintiff’s

Complaint.



                                            -6-
       Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 8 of 10




                                             22.

      Defendants admit the allegations contained in Paragraph 22 of Plaintiff’s

Complaint.

                                             23.

      Defendants admit the allegations contained in Paragraph 23 of Plaintiff’s

Complaint.

                                             24.

      Defendants deny that Plaintiff is entitled to recover from them the relief requested

in the “Wherefore” paragraph or any other relief.

                                             25.

      Any allegation not responded to above is hereby denied by Defendants.

   WHEREFORE, Defendants pray that:

      (1) Plaintiff’s Complaint be dismissed in its entirety;

      (2) All costs of this litigation be paid by Plaintiff;

      (3) If any triable issue of fact exists, Defendants request that they be granted a jury

          trial by a twelve (12) person jury as provided by law; and

      (4) Any other relief that this Court deems just and proper be granted.




                                             -7-
      Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 9 of 10




      This 16th day of September, 2021.

                                      NALL & MILLER, LLP

                                      By:       /s/ Tina Cheng
                                                MICHAEL D. HOSTETTER
                                                Georgia Bar No. 368420
                                                TINA CHENG
                                                Georgia Bar No. 198248

                                      ATTORNEYS FOR DEFENDANTS
                                      BENEFIT TRUCKING, INC., CAROLINA
235 Peachtree Street NE               CASUALTY INSURANCE COMPANY, AND
North Tower, Suite 1500               SHAIN FORD
Atlanta, Georgia 30303
Telephone: 404/522.2200
Facsimile: 404/522.2208
mhostetter@nallmiller.com
tcheng@nallmiller.com




                                          -8-
       Case 2:21-cv-00205-RWS Document 1-2 Filed 09/16/21 Page 10 of 10




                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the above and foregoing DEFENDANTS BENEFIT

TRUCKING, INC., CAROLINA CASUALTY INSURANCE COMPANY, AND

SHAIN FORD’S ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR

JURY TRIAL has been electronically filed with the Clerk of Court using the Georgia

Judicial System electronic filing system (Peach Court), regarding the above matter and

statutory electronic service via email to counsel of record as follows:

                                    J. Blair Craig
                              WOOD CRAIG & AVERY, LLC
                               3520 Piedmont Road, NE
                                       Suite 280
                                  Atlanta, GA 30305
                            E-Mail: blair@woodcraig.com

       This 16th day of September, 2021.

                                                  NALL & MILLER, LLP

                                          By:     /s/ Tina Cheng
                                                  MICHAEL D. HOSTETTER
                                                  Georgia Bar No. 368420
                                                  TINA CHENG
                                                  Georgia Bar No. 198248

                                          ATTORNEYS FOR DEFENDANTS
                                          BENEFIT TRUCKING, INC., CAROLINA
235 Peachtree Street NE                   CASUALTY INSURANCE COMPANY, AND
North Tower, Suite 1500                   SHAIN FORD
Atlanta, Georgia 30303
Telephone: 404/522.2200
Facsimile: 404/522.2208
mhostetter@nallmiller.com
tcheng@nallmiller.com



                                            -9-
